Citation Nr: 1001818	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome, currently evaluated at 40 percent disabling.

2.  Entitlement to service connection for the neurologic 
manifestations of a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from December 1942 until June 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, CA.

In December 2006, the Veteran requested a travel board 
hearing.  Such hearing was conducted in October 2009 before 
the undersigned and a transcript of that hearing has been 
associated with the claim file.


FINDINGS OF FACT

1.  The Veteran's service connected intervertebral disc 
syndrome of the lumbar spine has not been shown to have 
resulted in unfavorable ankylosis of the entire thoracolumbar 
spine and has not been shown to cause incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

2.  Throughout the rating period on appeal, the Veteran's 
interverterbral disc syndrome has been productive of mild 
neurological manifestations in the bilateral lower 
extremities.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
intervertebral disc syndrome of the lumbosacral spine have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, Diagnostic Codes 
5293(effective September 23, 2002); Diagnostic Codes 5237, 
5242, and 5243 (effective September 26, 2003).

2.  The criteria for entitlement to an evaluation of 10 
percent for neurological manifestations of the left lower 
extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8520, 8521, 8524, 8525 or 8526 (2009).

3.  The criteria for entitlement to an evaluation of 10 
percent for neurological manifestations of the right lower 
extremity have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8520, 8521, 8524, 8525 or 8526 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In this case, a notice letter dated in April 2005 provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an October 
2008 communication informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date. Although readjudication occurred 
simultaneously with that October 2008 letter, any timing 
defect was not prejudicial here.

Indeed, as the instant decision denies an increase for the 
orthopedic component of the lumbar spine disability, no 
disability rating or effective date will be assigned.  
Moreover, while the instant decision grants separate ratings 
for associated neurological disability of the lower 
extremities, this award will be implemented by the RO in a 
later rating action, which the Veteran is free to appeal.  
Thus, any absence of Dingess notice is harmless error.  
Therefore, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

I.  Increased Rating for Low Back Disability

The Veteran seeks entitlement to an increased rating for 
intervertebral disc syndrome, currently evaluated at 40 
percent disabling.  His claim was filed in March 2005.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal the Veteran has been 
assigned a 40 percent evaluation, except for a period of 
temporary total rating in effect from February 2005 to April 
2005.  The question for consideration is whether an 
evaluation in excess of 40 percent is warranted for the 
period not covered by the temporary total rating.  

Spinal disabilities are evaluated under the general rating 
formula for diseases and injuries of the spine.  Under that 
general rating formula, a 40 percent rating is warranted 
where the evidence reveals unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 
4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; Diagnostic Code 
5242 for degenerative arthritis; and, Diagnostic Code 5243 
for intervertebral disc syndrome.

In order to be entitled to the next-higher 50 percent rating, 
the evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.

The Board finds no support for a 50 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations 
of the Veteran's low back disability.  Indeed, the Veteran's 
April 2005 VA examination revealed forward flexion to no 
worse than 55 degrees.  He had extension to 10 degrees.  
Right and left lateral bending was 15 degrees and rotation 
was 20 degrees.  There was no finding of ankylosis.

On subsequent examination in December 2007, forward flexion 
was to 48 degrees.  After three repetitions it decreased to 
45 degrees due to pain.  Right rotation of the lumbar spine 
was at 20 degrees and decreased to 18 degrees after three 
repetitions.  Left lumbar spine rotation was at 15 degrees 
and decreased to 12 degrees after three repetitions.  Left 
lateral flexion was at 14 degrees and decreased to 10 
degrees, while right lateral flexion was at 18 degrees and 
decreases to 15 degrees after three repetitions.  The 
Veteran's at-rest flexed posture was 24 degrees and he was 
only able to extend from 24 degrees up to 5 degrees.  After 
three repetitions, the Veteran was able to extend his spine 
from 24 degrees to 8 degrees.  There have been no periods of 
incapacitating episodes during the past 12 months.  Ankylosis 
of the entire thoracolumbar spine was not noted.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the record indicates consistent complaints of 
low back pain.  Specifically, VA records indicate in December 
2006 that the Veteran has low back pain in the middle both 
sides with radiation of pain to both buttocks.  At that time, 
he also stated that his symptoms worsen with walking and he 
experiences numbness after a short distance walk in his 
bilateral legs.  He stated that his pain is about a 5/10 and 
can increase to 8/10 with activity. The Veteran indicated 
that his pain is alleviated by lying down and taking 2-3 
tablets of Tylenol a day.  Moreover, at VA examinations in 
April 2005 and December 2007, the Veteran indicated chronic 
pain that radiates to both his lower extremities all the way 
down to his ankles at a level 3-4/10, and flare ups that 
increase the pain to 8-9/10 level.  The pain flares-up with 
minimal activity, which includes walking for 25-30 yards, 
light lifting, and pulling the garbage can.  He uses a cane 
for walking and he uses a back brace for long drives.  The 
only medication the Veteran uses is Tylenol; he indicated he 
could not tolerate the constipating side effects of Vicodin.  
At the April 2005 examination, he noted that he could only 
walk one block, with resting, and could only stand for 10 
minutes.  He also had difficulty with grocery shopping and 
could not play golf or perform household chores.  At the 
December 2007 VA examination, the Veteran noted that he had 
flare-ups of pain with minimal activity, such as walking 25-
50 yards, or with minimal pulling or lifting.  

In addition to the Veteran's subjective complaints, the 
record also objectively demonstrates pain and limitation of 
function of the low back.  Specifically, upon VA examination 
in December 2007, it was noted that the Veteran had a flexed 
posture, which is at 24 degrees, walks with a cane and walks 
very slowly.  There was pain and decrease in flexion after 3 
repetitions.  Moreover, the Veteran was unable to walk on his 
toes, but was able to walk on his heels.  

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 50 percent evaluation, over any portion 
of the rating period on appeal.  Indeed, the objective 
findings show forward flexion well in excess of 30 degrees, 
with no ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 40 percent evaluation in effect 
throughout the rating period on appeal.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome.  That code section provides 
that intervertebral disc syndrome may be rated under the 
general rating formula for diseases and injuries of the 
spine, outlined above, or it may also be rated on 
incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months. A 60 percent rating applies 
where evidence shows the incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  There are no 
other relevant code sections for consideration.  The Board 
acknowledges that Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  The Board observes that a separate 
neurologic rating should be granted here, and will be 
analyzed below.

In sum, there is no basis for a rating in excess of 40 
percent for lower back disability for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Peripheral Neuropathy of the Lower Extremities

The Board will now consider whether the Veteran is entitled 
to a rating for the neurologic manifestations of his low back 
disability. 

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8520-8530 are potentially applicable.  The December 2007 VA 
examination revealed that the Veteran had 1+, somewhat 
diminished, reflexes bilaterally for both the patellae and 
the achilles.  Muscle strength testing indicated that the 
Veteran had 4/5 active movement against gravity with only 
some resistance.  The distal pulses of the lower extremities, 
both posterior tiabialis, as well as, distal pedi were 1+ 
bilaterally.  However, sensory testing was intact and his 
weight-bearing was otherwise normal.  

For the foregoing reasons, then, neurologic manifestations of 
the Veteran's low back disability are established and are 
found to be mild in degree.  As the medical evidence does not 
specifically state which nerves were affected by the 
Veteran's low back disability, the Board will simply apply 
the Diagnostic Code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the Veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 
percent rating for mild disability is afforded under 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the Veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.  Such 10 percent rating applies for each 
lower extremity, as the ratings for the peripheral nerves are 
for unilateral involvement.  38 C.F.R. § 4.124a.



III. Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected low back disability have been contemplated 
in the schedular ratings assigned.  During the appeal period, 
the VA examiners have found that the Veteran's low back 
disability results in unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, which is part of the criteria for 
a 40 percent rating.  Higher schedular ratings are available, 
but the Veteran does not meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his low back disability.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.



						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated at 40 percent disabling is 
denied.

Entitlement to a separate 10 percent rating for the 
neurologic manifestations of the lumbar spine disability 
affecting the left lower extremity is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a separate 10 percent rating for the 
neurologic manifestations of the lumbar spine disability 
affecting the right lower extremity is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


